Title: From Thomas Jefferson to James Wood, 18 February 1781
From: Jefferson, Thomas
To: Wood, James



Sir
Richmond Febry. 18. 1781.

Ld. Cornwallis’s approaches are so rapid that we know not where they will terminate. He was at Boyd’s ferry on the 14th. inst. Without arms as our Countrymen are there is no safety for the Convention troops but in their removal; you will therefore be pleased to remove them in the instant of receiving this, only allowing them time to pack their baggage that it may follow them in Waggons. As the prisoners taken at the Cowpens will be [at] Staunton by the time this reaches you, and will proceed on along that valley, I think it most advisable that you should keep below the Blue Ridge: but of this you will judge yourself. Time does not allow me to send you formal warrants for taking provisions: I can therefore only give you this general authority to issue such warrants yourself. I have given notice to Congress of this measure who will no doubt send you orders at what place these people shall end their journey.
I am with much respect &c &c.
